COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                         NewBiss Property, L.P.

Appellate case number:   01-13-00233-CV

Trial court case number: 2010-20973A

Trial court:             234th District Court of Harris County

      Appellant Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II, has filed a
“Motion for Injunction to Preserve this Court’s Jurisdiction, or Alternatively, for Stay of
Expungement Orders,” regarding the trial court’s orders dated June 29, 2011 and November 9,
2012. The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: April 19, 2013